   Case 1:21-cv-00953-LPS Document 7 Filed 08/05/21 Page 1 of 2 PageID #: 94




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 Orbit Licensing LLC,                              Case No. 1:21-cv-00953-LPS

        Plaintiff,                                 Patent Case

        v.                                         Jury Trial Demanded

 Wowza Media Systems, LLC,

        Defendant.


                PLAINTIFF ORBIT LICENSING LLC UNOPPOSED
             MOTION TO EXTEND TIME FOR DEFENDANT TO ANSWER

       Plaintiff Orbit Licensing LLC (“Plaintiff”) hereby respectfully moves this Court for an

extension of time for Defendant Wowza Media Systems, LLC (“Defendant”) to answer, move, or

otherwise respond to the Complaint [D.I. 1] to October 1, 2021. Plaintiff’s counsel has conferred

with Defendant’s counsel with respect to this extension and Defendant does not oppose the same.

Moreover, Defendant requested that Plaintiff file this motion.

       The reason for this request is so that Plaintiff and Defendant can discuss a possible

resolution of this matter. Neither party will be prejudiced by this brief extension. Accordingly,

Plaintiff respectfully submits that good cause exists under Fed. R. Civ. P. 6(b)(1)(A) for this Court

to extend the time for Defendant to answer, move, or otherwise respond to the Complaint to

October 1, 2021.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
  Case 1:21-cv-00953-LPS Document 7 Filed 08/05/21 Page 2 of 2 PageID #: 95




Dated: August 5, 2021                        Respectfully submitted,

                                             GAWTHROP GREENWOOD, PC


                                             /s/ David W. deBruin
                                             David W. deBruin, Esq. (#4846)
                                             3711 Kennett Pike, Suite 100
                                             Wilmington, DE 19807
                                             Phone: 302-777-5353
                                             ddebruin@gawthrop.com

                                             Counsel for Plaintiff
                                             Orbit Licensing LLC




IT IS SO ORDERED this ________ of ____________, 2021.



                                                United States District Court Judge




                                         2
